— In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals, as limited by its brief, (1) from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated November 25, 1986, as denied a stay of arbitration, and (2) from so much of an order of the same court, dated March 17, 1987, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated November 25, 1986, is dismissed, as that order was superseded by the order *733dated March 17, 1987, made upon reargument; and it is further,
Ordered that the order dated March 17, 1987, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
We agree with the court’s decision to refer to the arbitrator the issue of whether the parties’ contract providing for arbitration of disputes was terminated by a subsequent collective bargaining agreement (see, Matter of Cassone, 63 NY2d 756; Matter of Schlaifer v Sedlow, 51 NY2d 181). Kunzeman, J. P., Eiber, Sullivan and Balletta, JJ., concur.